Day, J.
i swamp cate? ev!-Mfl" dence The plaintiff, in making out her case in chief, introduced simply a deed for the lands in controversy from W. C. James, county judge, to Thomas A. Walker, dated January 22d, .1857; and a quit-claim deed from Thomas A. Walker to plaintiff, dated the 20th day of March, 1872. There is nothing in the evidence showing that either of these deeds has been recorded.
*407The defendant introduced the book of original entries showing the land in controversy to be swamp land; the book styled swamp land book, in auditor’s office, showing that the land in controversy was pre-empted by Charles W. Key, October 19th, 1855; a certificate of pre-emption, executed by A. Y. Larimer, county judge, pro tem, dated November 21, 1855, showing that Charles W. Key has produced proof of having made a bona fide improvement on the land in conti'oversy, and that he will be entitled to enter the same at one dollar and twenty-five cents per acre, whenever the title of said county is completed thereto; an assignment of said certificate of pre-emption by Charles W. Key to D. B. Clark, dated February 10, 1859; an assignment of the certificate by D. B. Clark to Frank Street, March 5, 1859; an indorsement on said certificate showing payment of the entrance money by Frank Street, May 20, 1859; a deed from Pottawattamie county to Frank Street, May 27, 1859; a warranty deed of Frank Street and wife to Stephen W. Carr, dated July 6,1859; a warranty deed of Stephen "W. Carr and wife to Jacob Smith, January 23, 1860; a warranty deed of Jacob Smith to Frederick Plumer, the defendant, dated August 5, 1872. The last three deeds are shown to have been duly recorded. Defendant further proved that prior to January 23, 1857, there never had been any offering of swamp lands, in Pottawattamie county, for sale at public auction; and that the deed to Frank Street was made pursuant to, and upon surrender of the certificate of pre-emption above referred to, Street not knowing at the time he paid the entrance money and procured his deed, that a deed had been executed to Thomas A. Walker.
In rebuttal plaintiff called W. C. James, who testified that he supposed the deed to Walker was issued upon a certificate of pre-emption held by Walker at the time, as he made no deeds except on pre-emption, but that he has no independent recollection respecting it. The abstract contains all the testimony, and the material portion of it is set out above.
The land is conceded to be swamp land. By the provisions of the law then in force it was subject to pre-emption, by any one having a bona fide claim, by actual settlement or improve*408ment. Revision, sections 973-4-5. The evidence shows that Charles W. Key produced proof of having made a bona fide improvement upon the land in controversy, and that a proper certificate of pre-emption was issued to him dated November 21,1855.
The presumption is that this certificate recites the truth, and that it was properly issued. Colvin v. McCasky, 9 Iowa, 585. There is nothing in the evidence to rebut the prima facie case made by the certificate of pre-emption. Key, then, pursuant to the provisions of the law, did make and have upon this land a bona fide improvement, and on account of this improvement he did, on the 21st day of November, 1855, procure a certificate of pre-emption. Did this certificate invest him with any rights, or confer upon him any privileges? Section 975 of the Revision provides: “The said certificate shall entitle the holder thereof to perfect his title to the land mentioned therein, whenever the proper returns of the Iowa swamp lands are made, so as to complete the title of the several counties thereto; and the several county judges shall give public notice thereof, and require the several claimants holding certificates to pay the entrance money into the treasury of the proper county; whereupon said claimants shall be entitled to receive a patent for the land mentioned in their respective certificates.” The pre-emption certificate then does confer rights, rights which are altogether inconsistent with the right or power of the county to confer a subsequent paramount title upon another. A subsequent grantee of the county must of necessity hold the title in trust for the holder of the certificate of pre-emption.
The title of defendant is based upon a valid certificate of pre-emption, dated November 21, 1855. The title of plaintiff is based upon a deed dated January 22, 1857. True, W. C. James testifies that he supposed the deed to Thomas A. Walker was made pursuant to a certificate of pre-emption held by him. Waiving the consideration of the question presented as to the competency of this testimony, if it proves anything, it only shows that the deed was based upon a certificate of preemption. Where this certificate is, to whom it was issued, *409what was its date, the evidence does not show. It is plain that if the existence of such certificate should be conceded, before any right can be claimed under it it must appear to be anterior in date to that issued to Key, under which the defendant claims. And this priority of date must be proved by the plaintiff. The defendant is in possession. The plaintiff seeks to evict him. She must recover upon the strength of her own title. No presumption can be indulged in aid of this title, to the disparagement of that of defendant. It seems to us very clear that the court erred in holding that the title of plaintiff, under the facts proved, is paramount to that of defendant.
The petition of plaintiff should be dismissed, and a decree entered quieting defendant’s title.
Reversed.